

Exhibit 10.44





Amendment Three to Manufacturing and Purchase Agreement
Between Dot Hill Systems Corp. and Hon Hai Precision Industry
Co. Ltd.




This Amendment No.3 ("Amendment") is dated January 31, 2013 (the "Effective
Date") and is an amendment to the Manufacturing and Purchase Agreement dated
September 2008 (the "Agreement") between Dot Hill Systems Corp. and its
subsidiaries ("Dot Hill") and Hon Hai Precision Industry Ltd, and its parents,
subsidiaries and affiliate companies ("Foxconn").


Except as expressly set forth herein, all other terms and conditions of the
Agreement shall continue in full force and effect. Capitalized terms used but
not defined herein shall have the meanings given thereto in the Agreement. This
Amendment shall become part of the Agreement and all applicable terms and
conditions of the Agreement including, but not limited to Section 21.7 of the
Agreement regarding Further Assurances, shall apply to this Amendment.


Whereas, Dot Hill and Foxconn wish to enter into this amendment to set forth
ways in which to leverage each other's Supplier Quality Engineering resources to
better address quality assurance obligations with respect to components and
other materials used by Foxconn to manufacture the Products ("Components"), and


Whereas, Dot Hill and Foxconn also wish to standardize and set forth in writing
the efforts and obligations regarding: audits; SCAR status reporting, KPI
reporting; and other quality-related activities.


Therefore, Appendix 3 of the Agreement shall be revised to add the following
terms and conditions:




11. The parties agree that various Supplier Quality Assurance obligations will
be divided between the parties as set forth on Exhibit 1, attached hereto and
made a part hereof by reference. On Exhibit 1, "X" signifies involvement, the
letter "R" signifies Responsible (primary) and the letter "S" signifies
Supporting role. "Supporting role" means providing data or assistance as may be
required and provided to fulfill the Supplier Quality obligation as outlined by
the primary Responsible party.


12. Foxconn Supplier Quality Engineers ("SQE") are only able to easily audit
suppliers within the Guangdong and Hebei provinces (the "Provinces") until such
time that the manufacturing site is moved to Tianjin. There are certain key
suppliers that exist outside of these Provinces. The parties agree that Foxconn
will be primarily Responsible for auditing and ensuring compliance with all
applicable requirements as may be set forth herein or in the Agreement
("Requirements") for those suppliers that are within the Guangdong and Hebei
Provinces and Dot Hill will assume a Supporting role. For suppliers outside the
Guangdong and Hebei Provinces, Dot Hill will be primarily Responsible for
auditing and ensuring compliance with the Requirements, and Foxconn will assume
a Supporting role.



1

--------------------------------------------------------------------------------



Exhibit 10.44







13. Foxconn has received copies of Dot Hill's key supplier audit plans for
review and coordination. Foxconn will execute the items that they are
responsible for as set forth in Exhibit 1.


14. Foxconn has received a copy of Dot Hill's Supplier Quality Management
Handbook ("SQMH''), which is also available to Foxconn through Dot Hill's online
database called Agile ("Agile"). Dot Hill may update the SQMH from time to time,
and upon notice, Foxconn agrees to access the updated SQMH, which will
automatically replace the previous SQMH. The parties agree that Foxconn will use
reasonable commercial efforts to have those suppliers for whom it is Responsible
to audit and oversee adhere to the latest version of the SQMH.


15. The parties will use commercially reasonable efforts to reconcile their
auditing methods, and mutually agree to a set of methods going forward. Such
auditing methods will include, but not be limited to: frequency of audits;
acceptance criteria, and; other methods ("Audit Methods"). The agreed-upon Audit
Methods will then be placed in Agile along with any subsequent audit results.
Each party hereby agrees that with respect to the suppliers for whom it is
tasked to audit and oversee, the parties will comply with the agreed-upon Audit
Methods as placed in Agile.


16. Foxconn will consider the frequency for KPI reporting for suppliers selected
by Dot Hill, and will submit a list of suggested frequencies by supplier. The
parties will then mutually agree upon the list, and each agrees to work toward
fulfillment of those frequencies.


17. The parties agree to use Agile as the software tool for creating a unified
database, and as a repository for all information relating to supplier quality
assurance including, but not limited to: audit reports; non-conformance
tracking; and yield issue tracking; SCAR issuance.


18. Foxconn will review material shortage reports on a weekly basis to assure
shortages are not due to quality issues. If the shortages are due to quality
issues, Foxconn will take immediate steps to resolve the situation as quickly as
is commercially reasonable.


19. Dot Hill shall develop and propose a standardized tier 2 ("T2") KPI report
format. Upon mutual agreement, such KPI report format will be used by SQEs from
both parties with respect to all components and commodities.


20. Process Management Plans (PMP) will be monitored by both Foxconn and Dot
Hill at all suppliers as shown in Exhibit 1. Any changes to agreed-upon
processes require that the supplier submit a Process Change Notification (PCN)
to Dot Hill and/or Foxconn PRIOR TO implementing the change, and these changes
will be subject to Dot Hill's approval. PCNs need to be issued for all, but not
limited to, the following:


•
Tooling changes

•
Design changes


2

--------------------------------------------------------------------------------



Exhibit 10.44





•
Manufacturing location changes

•
Manufacturing, testing, quality assurance, reporting, assembly or other
applicable process changes

•
Material or component changes

•
Sub-supplier changes

•
Testing process changes



Intending to be legally bound, the parties execute this Amendment to be
effective as of the Effective Date stated above.




DOT HILL
 
Hon Hai Precision Industry Co. Ltd.
/s/ Dana Kammersgard
 
/s/ Jackson Shih
Signature
 
Signature
Name: Dana Kammersgard
 
Name: Jackson Shih
Title: CEO
 
Title: V.P.
Date: 3/23/13
 
Date: 4/30/13






3

--------------------------------------------------------------------------------



Exhibit 10.44



EXHIBIT 1. Amendment No. 3 January 31, 2013 to the Manufacturing and Purchase
Agreement dated September 2008


 
Team
 
 
Mechanical Parts Responsibilities
Foxconn
QA
Product Eng
DCC
SBM
Production
PM/NPI
Management
Dot Hill
QA
Engineering
Procurement
Config Management
PM
Management
 
 
Development
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sourcing
 
 
 
 
 
 
 
 
X
 
R
S
 
 
 
X=
Involved
Design Requirement and Verification
 
 
 
 
 
 
 
 
X
 
R
S
 
 
 
R=
Responsible (primary)
RoHS / REACH Certifications
 
 
 
 
 
 
 
 
X
R
 
S
 
 
 
S=
Supporting role
PPAP
 
 
 
 
 
 
 
 
X
R
S
 
 
 
 
 
 
Initial Process Management Plan (PMP)
 
 
 
 
 
 
 
 
X
R
S
 
 
 
 
 
 
Initial Supplier Survey, QPA, QSA
 
 
 
 
 
 
 
 
X
R
 
S
 
 
 
 
 
Initial part numbers
 
 
 
 
 
 
 
 
X
 
S
 
R
 
 
 
 
Initial BOMS
 
 
 
 
 
 
 
 
X
 
S
 
R
 
 
 
 
Drawings and models
 
 
 
 
 
 
 
 
X
S
R
 
 
 
 
 
 
Development Planning and timelines
 
 
 
 
 
 
 
 
X
 
 
 
 
R
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NPI
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Build
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. SB BOM or PN release
 
 
 
 
 
 
 
 
X
 
S
 
R
 
 
 
 
2. SB BOM or PN loading
X
 
R
S
 
 
 
 
 
 
 
 
 
 
 
 
 
3. Material purchase
X
 
 
 
R
 
S
 
X
 
 
S
 
 
 
 
 
4. Material inspection
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
5. Manufacturing support arrangement
X
 
R
 
 
 
S
 
 
 
 
 
 
 
 
 
 
6. Finalize Process Management Plan (PMP)
X
 
S
 
 
R
 
 
X
S
 
 
 
 
 
 
 
7. Final product verification and report
X
R
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
8. Final product approval
 
 
 
 
 
 
 
 
X
 
R
 
 
 
S
 
 
RDT
 
 
 
 
 
 
 
 
X
R
S
 
 
 
 
 
 
AVL Add
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Dot Hill system update
 
 
 
 
 
 
 
 
X
 
 
S
R
 
 
 
 
2. ECO release
 
 
 
 
 
 
 
 
X
 
S
 
R
 
S
 
 
3. Foxconn system update
X
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Foxconn implementation
X
 
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Audit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Foxconn Internal Suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 
2. Local suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 


4

--------------------------------------------------------------------------------



Exhibit 10.44

3. Inter-province suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
4. Oversea Suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
Quality Assurance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. IQC Data Reporting
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. LRR data reporting
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. RoHS sampling plan
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
4. SCAR/CAR monitoring
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. Escalation
X
S
 
 
 
 
R
S
X
 
 
 
 
 
S
 
 
6. Disqualification
X
S
 
 
 
 
S
 
X
R
S
S
 
 
 
 
 
7. Tool life monitoring
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
8. Nth First Article reports
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
ECN
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. ECN request
X
S
S
 
 
 
 
 
X
 
R
 
S
 
 
 
 
2. ECN review and verification
X
S
S
S
 
S
 
 
X
S
R
 
 
 
 
 
 
3. Agile release
 
 
 
 
 
 
 
 
X
 
S
 
R
 
 
 
 
4. Foxconn implementation
X
S
 
 
 
R
 
 
 
 
 
 
 
 
 
 
 
Quality Returns
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Defect verification
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Return logistic arrangement
X
 
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
3. Credit notes or replacements
X
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
Quality Improvements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Joint Suppliers redesign and re-verification
X
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Joint Supplier QBR
X
R
 
 
 
 
 
S
X
S
 
R
 
 
 
 
 
Second Sourcing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Repeat the sourcing procedure
X
 
 
 
S
 
 
 
X
S
 
R
 
 
 
 
 




5

--------------------------------------------------------------------------------



Exhibit 10.44







 
Team
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Power Supply Parts Responsibilities
Foxconn
QA
Product Eng
DCC
SBM
Production
PM / NPI
Management
Dot Hill
QA
Engineering
Procurement
Config Management
PM
Management
Manufacturing Ops
PS Supplier
Design Engineering
Procurement
SBM
QA
Production
Production Eng
Management
 
 
Development
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sourcing
 
 
 
 
 
 
 
 
X
 
R
S
 
 
 
 
X
R
S
 
 
 
 
 
X=
Involved
Design Requirement and Verification
 
 
 
 
 
 
 
 
X
S
R
 
 
S
 
 
X
R
 
 
S
 
 
 
R=
Responsible (primary)
Supplier Audits
 
 
 
 
 
 
 
 
X
R
 
S
 
 
R
 
X
 
 
S
R
 
 
R
S=
Supporting role
Prototypes and Engineering Builds
 
 
 
 
 
 
 
 
X
 
R
S
 
 
 
 
X
R
S
 
 
 
 
 
 
 
Ops Builds
 
 
 
 
 
 
 
 
X
 
 
S
 
 
 
R
X
 
 
 
 
R
S
 
 
 
Initial Process Management Plan (PMP)
 
 
 
 
 
 
 
 
X
S
 
 
 
 
 
S
X
S
 
 
S
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NPI
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Build
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Material purchase
X
 
 
 
R
 
S
 
X
 
 
S
S
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Material inspection
X
R
S
 
 
 
 
 
X
S
 
 
 
 
 
S
 
 
 
 
 
 
 
 
 
 
3. Manufacturing support arrangement
X
 
S
 
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Finalize Process Management Plan (PMP)
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. Final product verification and report
X
S
 
 
 
R
 
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6. Final product report
X
R
S
 
 
S
S
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AVL Add
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Dot Hill system update
 
 
 
 
 
 
 
 
X
 
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
2. ECO release
 
 
 
 
 
 
 
 
X
 
S
 
R
 
S
 
 
 
 
 
 
 
 
 
 
 
3. Foxconn system update
X
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Foxconn implementation
X
 
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Audit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Foxconn Internal Suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Local suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. Inter-province suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Oversea Suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. ECN/PCN Notifications
X
S
 
 
R
 
 
 
X
S
 
R
 
 
 
 
X
 
 
S
 
 
R
 
 
 


6

--------------------------------------------------------------------------------



Exhibit 10.44

Quality Assurance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. IQC Data Reporting
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. LRR data reporting
X
R
 
 
 
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. Supplier SPC, Yield Reports & monitoring
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
X
 
 
 
S
S
 
 
 
 
4. SCAR/CAR monitoring
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. Escalation
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6. Disqualification
X
S
 
 
S
 
 
 
X
R
S
 
 
 
S
 
 
 
 
 
 
 
 
 
 
 
Quality Returns
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Defect verification
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Return logistic arrangement
X
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. Credit notes or replacements
X
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Quality Improvements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Joint Suppliers redesign and re-verification
X
 
 
 
S
 
 
 
X
 
R
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
2. Joint Supplier QBR
X
 
 
 
 
 
 
S
X
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Second Sourcing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Repeat the procedure
 
 
 
 
 
 
 
 
X
 
S
 
 
 
 
 
X
R
 
S
 
 
 
 
 
 


7

--------------------------------------------------------------------------------



Exhibit 10.44

 
Team
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Power Supply Parts Responsibilities
Foxconn
QA
Product Eng
DCC
SBM
Production
PM / NPI
Management
Dot Hill
QA
Engineering
Procurement
Config Management
PM
Management
Manufacturing Ops
PS Supplier
Design Engineering
Procurement
SBM
QA
Production
Production Eng
Management
 
 
Development
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sourcing
 
 
 
 
 
 
 
 
X
 
R
S
 
 
 
 
X
R
S
 
 
 
 
 
X=
Involved
Design Requirement and Verification
 
 
 
 
 
 
 
 
X
S
R
 
 
S
 
 
X
R
 
 
S
 
 
 
R=
Responsible (primary)
Supplier Audits
 
 
 
 
 
 
 
 
X
R
 
S
 
 
R
 
X
 
 
S
R
 
 
R
S=
Supporting role
Prototypes and Engineering Builds
 
 
 
 
 
 
 
 
X
 
R
S
 
 
 
 
X
R
S
 
 
 
 
 
 
 
Ops Builds
 
 
 
 
 
 
 
 
X
 
 
S
 
 
 
R
X
 
 
 
 
R
S
 
 
 
Initial Process Management Plan (PMP)
 
 
 
 
 
 
 
 
X
S
 
 
 
 
 
S
X
S
 
 
S
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NPI
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Build
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Material purchase
X
 
 
 
R
 
S
 
X
 
 
S
S
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Material inspection
X
R
S
 
 
 
 
 
X
S
 
 
 
 
 
S
 
 
 
 
 
 
 
 
 
 
3. Manufacturing support arrangement
X
 
S
 
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Finalize Process Management Plan (PMP)
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. Final product verification and report
X
S
 
 
 
R
 
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6. Final product report
X
R
S
 
 
S
S
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
AVL Add
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Dot Hill system update
 
 
 
 
 
 
 
 
X
 
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
2. ECO release
 
 
 
 
 
 
 
 
X
 
S
 
R
 
S
 
 
 
 
 
 
 
 
 
 
 
3. Foxconn system update
X
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Foxconn implementation
X
 
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Audit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Foxconn Internal Suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Local suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. Inter-province suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Oversea Suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. ECN/PCN Notifications
X
S
 
 
R
 
 
 
X
S
 
R
 
 
 
 
X
 
 
S
 
 
R
 
 
 
Quality Assurance
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. IQC Data Reporting
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


8

--------------------------------------------------------------------------------



Exhibit 10.44

2. LRR data reporting
X
R
 
 
 
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. Supplier SPC, Yield Reports & monitoring
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
X
 
 
 
S
S
 
 
 
 
4. SCAR/CAR monitoring
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
5. Escalation
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6. Disqualification
X
S
 
 
S
 
 
 
X
R
S
 
 
 
S
 
 
 
 
 
 
 
 
 
 
 
Quality Returns
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Defect verification
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
2. Return logistic arrangement
X
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
3. Credit notes or replacements
X
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Quality Improvements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Joint Suppliers redesign and re-verification
X
 
 
 
S
 
 
 
X
 
R
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
2. Joint Supplier QBR
X
 
 
 
 
 
 
S
X
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Second Sourcing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Repeat the procedure
 
 
 
 
 
 
 
 
X
 
S
 
 
 
 
 
X
R
 
S
 
 
 
 
 
 




9

--------------------------------------------------------------------------------



Exhibit 10.44

 
Team
 
 
 
 
 
 
 
 
 
Active Components and Supercaps Responsibilities
Foxconn
QA
Product Eng
DCC
SBM
Production
PM/NPI
Management
Dot Hill
QA
Engineering
Procurement
Config Management
PM
Management
Manufacturing Ops
 
 
Development
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Sourcing
 
 
 
 
 
 
 
 
X
 
R
S
 
 
 
 
X=
Involved
Design Requirement and Verification
 
 
 
 
 
 
 
 
X
 
R
S
 
S
 
 
R=
Responsible (primary)
Supplier Audits
 
 
 
 
 
 
 
 
X
R
 
S
 
 
S
 
S=
Supporting role
Initial Process Management Plan (PMP)
 
 
 
 
 
 
 
 
X
R
S
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
NPI
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Special Build
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Material purchase
X
 
 
 
R
 
S
 
X
 
 
S
S
 
 
 
 
 
2. Material inspection
X
R
S
 
 
 
 
 
X
S
 
 
 
 
 
S
 
 
3. Manufacturing support arrangement
X
 
S
 
 
S
R
 
 
 
 
 
 
 
 
 
 
 
4. Finalize Process Management Plan (PMP)
X
S
 
 
 
 
 
 
X
R
S
 
 
 
 
 
 
 
5. Final product verification and report
X
S
 
 
 
R
 
S
X
S
 
 
 
 
 
 
 
 
6. Final product report
X
R
S
 
 
S
S
S
X
S
 
 
 
 
 
 
 
 
AVL Add
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Dot Hill system update
 
 
 
 
 
 
 
 
X
 
 
S
R
 
 
 
 
 
2. ECO release
 
 
 
 
 
 
 
 
X
 
S
 
R
 
S
 
 
 
3. Foxconn system update
X
 
S
R
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4. Foxconn implementation
X
 
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
Production
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Annual Audit
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Foxconn Internal Suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 
 
2. Local suppliers
X
R
 
 
 
 
 
S
X
S
 
 
 
 
 
 
 
 
3. Inter-province suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
4. Oversea Suppliers
X
S
 
 
 
 
 
 
X
R
 
 
 
 
 
 
 
 
Quality Monitoring
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. IQC Data Reporting
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
2. LRR data reporting
X
R
 
 
 
S
 
 
 
 
 
 
 
 
 
 
 
 
3. Supplier SPC, Yield Reports & monitoring
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
4. SCAR/CAR monitoring
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
5. Escalation
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
6. Disqualification
X
 
 
 
S
 
 
 
X
R
S
 
 
 
S
 
 
 
Quality Returns
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Defect verification
X
R
 
 
 
 
 
 
X
S
 
 
 
 
 
 
 
 
2. Return logistic arrangement
X
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 


10

--------------------------------------------------------------------------------



Exhibit 10.44

3. Credit notes or replacements
X
S
 
 
R
 
 
 
 
 
 
 
 
 
 
 
 
 
Quality Improvements
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Joint Suppliers redesign and re-verification
X
 
 
 
S
 
 
 
X
 
R
 
 
 
 
 
 
 
2. Joint Supplier QBR
X
 
 
 
 
 
 
S
X
 
 
R
 
 
 
 
 
 
Second Sourcing
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
1. Repeat the procedure
X
 
 
 
S
 
 
 
X
S
R
S
 
 
 
 
 
 




11